Citation Nr: 0412682	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  98-15 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right hand claimed as fractured fingers of the right hand. 

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1977 to 
May 1983.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO denied entitlement to service 
connection for fractrure fingers of the right hand and 
hepatitis C.

In May 2003 the Board remanded this case to the RO for 
further development and adjudicative action.  

In January 2004 the RO most recently affirmed the 
determinations previously entered.

The case has recently been returned to the Board for further 
appellate review.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefit Administration (VBA) AMC.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In June 2003 the RO issued a VCAA notice letter to the 
veteran that is essentially compliant with Quartuccio, supra.

The veteran reported that he had aching of the fingers on the 
right hand that he claimed were injured during military 
service.  A service comrade provided a statement of his 
recollections of the injury.  The veteran has hepatitis C 
that he relates to circumstances of his military service.  He 
has provided elaborate statements for the record in this 
matter, most recently in May 2002.  The VA clinical record 
refers to the veteran being told of hepatitis C in 1992 or 
1993 but the record of the initial diagnosis is not on file.  
These records would be crucial to an informed determination.  
The VA clinical records dated in 1997 show that the veteran 
refused to discuss any risk factors involved resulting gin 
his exposure to hepatitis C.

The veteran has not been afforded the benefit of an 
examination in connection with his claims as mandated by the 
VCAA of 2000.  He has evidence of a disability the diagnosis 
of hepatitis C and persistent or recurrent symptoms of 
disability, aching of the right hand, and evidence of a nexus 
to military service for both disorders (emphasis added).  The 
regulation implementing section 5103A(d) provides that lay or 
medical evidence can establish these elements.  
Thus a medical examination/opinion is necessary to decide the 
claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
38 C.F.R. § 3.159(c)(4)(i)(A-C(ii)).  See also the discussion 
of this provision at 66 Fed. Reg. 45620, 45626-27 (Aug. 29, 
2001).

It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.  38 C.F.R. § 4.1 (2003); See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for residuals of fractures of 
the fingers of the right hand and 
hepatitis C since service.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

The VBA AMC should insure that all 
possible sources of service medical 
records have been contacted.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports, particularly those VA 
treatment reports dated in 1992-93 at 
which time the veteran states that he was 
diagnosed with hepatitis C.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.


4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or other 
appropriate VA medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining whether the 
veteran currently has a disability of the 
fingers of the right hand and if so, its 
origin.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

Does the veteran have a disability of the 
right hand claimed as residuals of 
fractures of the fingers, and if so, is 
it at least as likely as not that any 
such disability is related to the injury 
to the fingers of the hand claimed to 
have been sustained in military service 
or otherwise related to the veteran's 
military service on any basis, or if 
preexisting service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  The VBA AMC should arrange for a VA 
internal medicine examination of the 
veteran for the purpose of ascertaining 
the etiology of claimed hepatitis C.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

The examiner must obtain a complete 
medical history from the veteran to 
include risk factors which may be 
pertinent to the veteran's exposure to 
hepatitis C.

Based upon the information on file 
regarding circumstances of military 
service claimed as a factor in the 
development of hepatitis C, and the 
medical history referable to risk factors 
of exposure provided to the veteran, is 
it at least as likely as not that any 
such disability is related to military 
service on any basis or if preexisting 
service, was/were aggravated thereby?  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  


In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claims of 
entitlement to service connection for 
hepatitis C and a disability of the right 
hand claimed as fractured fingers of the 
right hand.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).































